Citation Nr: 1740394	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased disability evaluation for status-post right third digit laceration with residual dysesthesias and limited range of motion (ROM), currently rated as noncompensable.

2. Entitlement to an increased disability evaluation for right groin scar, status-post appendectomy, currently rated as noncompensable.

3. Entitlement to service connection for rhinitis with sinus problems.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In May 2016, the Veteran supplied testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is located in the Veterans Benefit Management System (VBMS).  The Veteran's claims file is located in the VBMS and Legacy Content Manager (LCM) databases.
 
In August 2016, the Board remanded all three claims found on the title page.  Pursuant to 38 C.F.R. § 20.1304(c), the remand was necessary in order for the RO to consider evidence that was submitted after the appeal was certified for the Board.  Additionally, the Board utilized the August 2016 remand to further develop the Veteran's claims for entitlement to increased disability ratings.

The RO completed the development necessary for Board conclusions on the Veteran's claims for entitlement to increased disability ratings; therefore, those conclusions are provided below.  

The issue of entitlement to service connection for rhinitis with sinus problems is addressed in the REMAND portion of the decision below, and it is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's third digit of the right hand is not limited in full flexion to a gap of one inch between the fingertip and the proximal transverse crease of the palm, an extension limit of more than 30 degrees, or ankylosis.  Moreover, the other right hand fingers are not affected.

2. The Veteran's scar in the right groin area is stable; however, the evidence since August 17, 2012, shows that he Veteran has credibly reported pain with both the scar.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for the residuals of a right third digit laceration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326, 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.71a Diagnostic Codes 5226, 5229 (2016).

2. A 10 percent rating is warranted for the Veteran's right groin scar, status-post appendectomy for the period from August 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.118, Codes 7804 and 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA duties

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for the residuals of a right third digit laceration arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b) (3).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and law.  This duty has been accomplished here; the Veteran was issued a copy of the rating decision on appeal and a statement of the case, which set forth the relevant law applicable for assignment of diagnostic codes.  The Veteran was also provided a description of the rating formulas for all possible schedular ratings under applicable diagnostic codes.

The duty to assist the Veteran has also been satisfied in this case.  Pursuant to the Board's August 2016 remand directives, the RO has acquired and associated additional post-service VA and private treatment records with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, the Veteran was afforded VA examinations in September 2016.  The Board finds that the resultant examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Ultimately, the Board concludes that the actions of the AOJ represent substantial compliance with the August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the May 2016 Board hearing, the Veteran was assisted by a representative from the Oregon Department of Veterans Affairs.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current severity of his service-connected disability.  The hearings focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II. Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is, therefore, essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III. Status-Post Right Third Digit Laceration

The Board has considered the Veteran's right third digit laceration under Diagnostic Codes (DCs) 5226 and 5229.  See 38 C.F.R. § 4.71a.  

Under DC 5226, there is a compensable disability when the Veteran endures unfavorable or favorable ankylosis of the long finger.

Under DC 5229, a noncompensable disability evaluation is assigned for limitation of motion of the long finger with a gap of less than one inch (2.5cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  A noncompensable evaluation is appropriate when extension is limited up to 30 degrees. 

Under DC 5229, the highest, 10-percent disability evaluation is assigned where there is limitation of motion of the long finger with a gap of one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Additionally, a 10-percent disability evaluation is warranted when extension is limited by more than 30 degrees.

The June 2010 VA examination reflects, "a 2mm gap from the pad of his palm to the tip of his finger on the right hand . . .."  During this examination, the Veteran displayed full extension of the digit.  Despite a tight, dull pain with repetitive range of motion (ROM) testing, there was no change in flexion or extension limits.  At the distal interphalangeal joint (DIP), there was a 25 degree difference between the long finger digits on the right and left hands (35 degrees v. 60 degrees).  Ankylosis was not mentioned and/or noted in the June 2010 examination report.
 
In October 2015, the Veteran was provided a provisional diagnosis of right hand carpal tunnel syndrome.  This occupational therapist's examination report did not note restriction of right long finger ROM.  Since the report did not specifically identify ROM results, the Board concludes that this October 2015 report is inadequate for the Veteran's increased rating claim. See Barr, 21 Vet. App. at 307. 

The September 2016 VA examination report notes the Veteran's then recent diagnosis of right hand carpel tunnel syndrome.  Related to that diagnosis, the Veteran reported that injections helped with the second and fourth digits of the right hand, but not the third, long finger.  

Within the September 2016 VA examination report, the provider noted a 1cm gap between the long finger and proximal transverse crease during maximum flexion.   
There was no pain noted on this examination.  However, the provider did note functional loss, because it was harder for the Veteran to grip things.  Ankylosis was not noted for the Veteran's hands.

During the September 2016 VA examination, the Veteran was tested for active ROM, including against resistance.  The right long finger could be passively flexed to 60 degrees at the DIP.  Active flexion at the right long finger DIP joint was 50 degrees. 

At no time during the claim period has the Veteran demonstrated ankylosis of the right long finger; therefore, a compensable rating under DC 5226 is not warranted.  See 38 C.F.R. § 4.71a.  As the evidence reflects that the Veteran's right long finger disability is not manifested by limitation of motion of the third digit with a gap of one inch between the fingertip and the proximal transverse crease of the palm (with the finger flexed) or with extension limited by more than 30 degrees, a compensable rating is not warranted under DC 5229.  Id. 

Ultimately, a compensable rating for the Veteran's status-post right third digit laceration with residual dysesthesias and limited ROM is not warranted under any of the applicable Diagnostic Codes.

IV. Right Groin Scar, Status-Post Appendectomy

The Veteran's service treatment records (STRs) indicate that he underwent surgical removal of his appendix on January 5, 1966.  Throughout this appeal, the Veteran has contended that he is entitled to a disability rating for the residuals of his appendectomy. 

In March 2010, the Veteran initiated a claim for service connection for a painful right groin scar.  By way of a June 2010 rating decision, the RO granted service connection for residuals of the appendectomy, and assigned a noncompensable rating.  The Veteran disagreed with the assigned rating, and initiated the current appeal.  

Under Diagnostic Code 7804, a 10 percent rating is authorized for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  A 20 percent rating is warranted when three or four scars are unstable or painful.  Id.  The 30 percent rating can be awarded when five or more scars are unstable or painful.  Id.   If scars are both unstable and painful, an additional 10 percent is added to the disability evaluation.  Id.  

Briefly, the Board notes that the Veteran underwent VA examinations, which commented on scars, in May 2010, August 2012, and September 2016.  

At the May 2010 VA examination, the provider identified a 4 cm scar in the right lower extremity.  The provider described the scar as, "superficial, smooth, non-tender, with no evidence of skin breakdown, keloid formation, or any other problems associated with it."  At the examination, the Veteran reported no pain associated with the right groin scar.

At an August 17, 2012 VA examination, the medical provider identified one painful scar: the Veteran's appendectomy scar.  The Veteran described the pain as, "(f)eels like poking with sharp needles about 3-4 times per year, lasting up to 3 days."  The medical provider did not find the right groin scar was unstable, with frequent loss of covering of skin.

The latest, September 8, 2016 VA examination found that the Veteran had two painful scars, on the trunk and an extremity.  The Veteran identified the pain in his right long finger as "severe."  The medical provider noted "sore, sometimes needlelike" pain radiating from appendectomy scar.  Neither the finger nor appendectomy scar were classified unstable, with frequent loss of covering of skin over the scar.  

In May 2016 testimony before the undersigned VLJ, the Veteran described the pain he endures in the long finger of his right hand.  According to the Veteran, the pain has resulted in the alteration of regular, work-related tasks, i.e. swinging a harmer or carrying a bucket. 

While under the care of the September 2016 VA provider, the Veteran described the right groin scar from his 1966 appendectomy as sore and needlelike.    

The Board must determine whether the Veteran's report of pain is both competent and credible.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  

Moreover, the Board finds no reason to doubt the Veteran's veracity and/or credibility.  In sum, the evidence showing the Veteran has experienced pain at the site of his right groin scar is at least in equipoise with the evidence any evidence to the contrary; therefore, the Board has afforded the Veteran the benefit of reasonable doubt, and finds a 10 percent rating is warranted, effective August 17, 2012, the date that the evidence first shows that the Veteran had pain associated with this scar.  


In addition to his reports of pain associated with his scar, during his May 2016 testimony before the undersigned VLJ, the Veteran indicated boils or pimples would develop three or four times a year in and around the right groin scar.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board finds that the Veteran is competent to recount the occurrence of boils and pimples in and around the right groin scar.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  Moreover, the Board has no reason to doubt the credibility of the symptom account(s) provided by the Veteran for his right groin scar.  However, identification of the cause of the boils and pimples is a determination that requires medical expertise and, therefore, lies outside the Veteran's competency.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In September 2016, in response to the Veteran's statements, the medical provider indicated that it was possible superficial folliculitis was sporadically present near the scar.  The provider indicated that it was at least as likely as not that the Veteran's sporadic symptoms were the result of Staph colonization.  Ultimately, the September 2016 VA provider concluded that the right groin scar appeared, "quite stable and well healed."

The Board finds that the preponderance of the evidence is counter to the conclusion that the Veteran suffers from unstable skin in the right groin scar.  Although the VA examination reports did not identify the cause of the Veteran's pimples and/or boils, all the reports did find that skin of the right groin scar was stable.  The stability of the skin for the right groin scar was again confirmed in the latest September 2016 VA examination.  As a result, the Board concludes that the weight of the evidence is against a finding that the Veteran's groin scar is unstable.  38 C.F.R. § 3.118, DC 7804, n.2.

In light of the foregoing, the Board concludes that the criteria for a 10 percent disability rating for pain associated with the Veteran's groin scar is warranted from August 17, 2012, but no earlier.  


ORDER

Entitlement to an increased disability evaluation for status-post right third digit laceration with residual dysesthesias and limited ROM is denied.

Entitlement to an increased disability evaluation of 10 percent for right groin scar, status-post appendectomy, is granted, effective August 17, 2012.  


REMAND

In his March 2010 Statement of Support of Claim, the Veteran posited that he has had continuous sinus problems since separation from active duty Navy service.  It is his contention that the ongoing sinus problems he has experienced are a result environmental factors that accompanied active duty service and/or the in-service surgery, which is noted in his STRs.  

The June 2010 rating decision from the Oregon RO denied service connection because the Veteran did not have a current diagnosis for sinusitis.  One of the deciding factors for the RO's continued denial in the October 2012 Statement of the Case was, "no confirmed current diagnosis of chronic sinusitis, and there is no medical indication that your diagnosed allergic rhinitis has been causally related to any complaint and/or treatment in service."

In the May 2016 Board hearing before the undersigned VLJ, the Veteran testified that he had continuous sinus problems after separation from the Navy.  During the Board hearing, the Veteran's representative indicated that the Veteran's symptoms had an onset of January 1966, which is one year after enlistment and three years prior to surgery to correct a deviated septum.  

In May 2016, the Veteran's private ear, nose and throat specialist, Dr. C., confirmed that the Veteran currently suffers from sinusitis and rhinitis.  However, the medical specialist was non-committal: 

It is difficult for me to estimate to what degree his current sinusitis and rhinitis is related to his service in the Navy.

The medical specialist identified possible contributing factors, including allergies, tobacco use, and exposure to dirty and dusty environments.

Before the Board may render a decision on Veteran's claim for entitlement to service connection for his rhinitis with sinus problems, a medically competent opinion must be provided for the etiology of any condition currently endured by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file (VBMS and LCM) and a copy of this Remand to a suitably qualified VA clinician for completion of an opinion.  The examiner must review the entire claims file, and note that review was carried out in the resultant report. The examiner is asked to address the following:

1.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's rhinitis began in service, was caused by service, or is otherwise etiologically related to service. 

2.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently endured, sinus-related diagnosis held by the Veteran began in service, was caused by service, or is otherwise etiologically related to service.

A complete rationale must accompany any opinion rendered.  The examiner should identify any literature they rely on in rendering their opinion.  Any opinion given should reflect consideration of the Veteran's assertions that he had sinus-related symptoms since his active duty service in the Navy.  Any opinion should also reflect consideration of the treatment for sinus-related issues the Veteran has undergone during and after Navy service.  

2.  After completion of the above, the AOJ must review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  
			
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


